DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendments/Response filed on 05/12. Claims 1, 8, and 13 have been amended. No additional claims have been added. No claims have been cancelled. Claims 1-15  are currently pending and have been examined. 
 
Response to Amendments
The examiner fully acknowledges the amendments to claims 1, 8, and 13 filed on 05/12/2022. The amendment to claim 13 is accepted, thus the objection set forth in the previous office action pertaining to claim 13 is withdrawn. 
The amendment to claim 8 is accepted, thus the 112(b) rejection of claim 9 set forth in the previous office action pertaining to claim 9 is withdrawn. 
The amendment to claim 1 is accepted, thus the 112(d) rejection of claim 5 set forth in the previous office action pertaining to claim 5 is withdrawn. 
The applicant’s amendments to claims 1 are sufficient to overcome the rejection of claim 1, based upon the U.S.C. 35 102 rejection of claim 1 in view of Ziegler et al (US PG Pub No. 20070016328), thus the 102 rejection set forth in the previous office action to claim 1 is withdrawn. 

Response to Arguments
The applicant’s arguments, see pages 6-11, filed 05/12/2022 with respect to the rejection of claim 1 under U.S.C. 35 102 in view of Ziegler et al (US PG Pub No. 20070016328), in view of the amendments filed 05/12/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Tang (CN108433654A). The applicant’s arguments with respect to claim 1 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14: - - wherein the wet-mop module comprises at least two wet-mop module wheels is disposed on either side of the first module portion - - 
The understanding for interpretation is based upon and is supported by the elements as portrayed in applicant’s fig. 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (CN108433654A).

In regards to claim 1, Tang discloses
A robot cleaner comprising: 
a main body (body 10, fig. 1, 2) forming an exterior of the robot cleaner (cleaning robot paragraph [0021]); 

    PNG
    media_image1.png
    334
    755
    media_image1.png
    Greyscale

a driver (paragraph [0021]: driving wheel 30 driven by driving motor) coupled to the main body (body 10, fig. 1, 2) and configured to move the main body (body 10, fig. 1, 2); 
a cleaning module (paragraph [0021]: The bottom of the body 10 may be provided with a roller brush, and a dust collecting mechanism may be disposed on the body, and the dust is cleaned by a roller brush, and collected by the suction port at the bottom of the body under the suction function of the dust collecting mechanism to the dust collecting chamber on the body)  coupled to the main body (body 10, fig. 1, 2) and configured to suck dust from a traveling surface, the cleaning module being in contact with the traveling surface; 
a dust collector configured to remove dust from air suctioned through the cleaning module (paragraph [0021]: The bottom of the body 10 may be provided with a roller brush, and a dust collecting mechanism may be disposed on the body, and the dust is cleaned by a roller brush, and collected by the suction port at the bottom of the body under the suction function of the dust collecting mechanism to the dust collecting chamber on the body); and 
a wet-mop module (water tank 20, fig. 1) coupled to the main body (body 10, fig. 1, 2) and configured to mop the traveling surface ([0021]: The bottom of the water tank 20 can be installed with a mop. The water in the water tank 20 can be infiltrated into the mop, and the mop can be wetted to the ground by the mop after the roller is cleaned on the ground), the wet-mop module (water tank 20, fig. 1) comprising: 
a wet-mop module housing (upper cover 21 and base 22, fig. 3, 4) surrounding at least a portion of the main body (body 10, fig. 1, 2) configured to accommodate water inside thereof; 

    PNG
    media_image2.png
    372
    753
    media_image2.png
    Greyscale

a wet-mop module wheel (roller 25, fig. 4, 8) disposed in the wet-mop module housing (upper cover 21 and base 22, fig. 3, 4), the wet-mop module wheel (roller 25, fig. 4, 8) being rotated in contact ([0007]: a driving member connected to the outer casing; a water guiding mechanism connected to the driving member is provided between the water storage compartment and the water outlet, and the driving member generates motion based on the friction with the ground when the cleaning device drives the water tank to move …[0018]: That is, the power of the roller 25 is transmitted to the eccentric wheel 27, and the eccentric wheel 27 drives the connecting rod of the water guiding mechanism 24 to move the water in the water tank storage chamber 201, and the eccentric wheel 27 rotates to make the pump chamber space of the diaphragm pump) with the traveling surface as the main body (body 10, fig. 1, 2) moves; 
a mop ([0021] bottom of the water 20 can be installed with a mop, fig. 1) disposed between the wet-mop module housing (upper cover 21 and base 22, fig. 3, 4) and the traveling surface; and 

    PNG
    media_image3.png
    243
    703
    media_image3.png
    Greyscale

a wet-mop pump (water guiding mechanism 24, fig. 6) connected to the wet-mop module wheel (roller 25, fig. 4, 8) to supply water to the mop ([0021] a mop, fig. 1) based on a rotation ([0025]: That is, the power of the roller 25 is transmitted to the eccentric wheel 27, and the eccentric wheel 27 drives the connecting rod of the water guiding mechanism 24 to move the water in the water tank storage chamber 201, and the eccentric wheel 27 rotates to make the pump chamber space of the diaphragm pump) of the wet-mop module wheel (roller 25, fig. 4, 8).
In regards to claim 2, Tang discloses
The robot cleaner of claim 1, further comprising: 
a rotation shaft (eccentric rod 271, fig. 6, 7) connected to the wet-mop module wheel (roller 25, fig. 4, 8); and 
a pump connector (inlet pipe, fig. 5) connected to the wet-mop pump (water guiding mechanism 24, fig. 6), the pump connector (inlet pipe, fig. 5) being arranged in an eccentric configuration relative to a center of the rotation shaft (eccentric rod 271, fig. 6, 7).
In regards to claim 3, Tang discloses
The robot cleaner of claim 2, wherein the wet-mop pump (water guiding mechanism 24, fig. 6) comprises: 
a first diaphragm (first diaphragm 2431, fig. 7) configured to be curved ([0024]: and the eccentric wheel 27 rotates to make the pump chamber space of the diaphragm pump) based on a rotation of the rotation shaft (eccentric rod 271, fig. 6, 7); and 
a second diaphragm (second diaphragm 2441, fig. 7) connected to the first diaphragm (first diaphragm 2431, fig. 7).
In regards to claim 4, Tang discloses
The robot cleaner of claim 1, wherein the wet-mop module housing (upper cover 21 and base 22, fig. 3, 4) comprises: 
a first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5) positioned between the main body (body 10, fig. 1, 2) and the traveling surface; and 
a second module portion (boss portion 211, vertical portion between 212 and 211 per. Fig. 4) and curved recess 216, fig. 3, 4, 5) formed integrally with the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5) and configured to cover at least a portion of an outer surface of the main body (body 10, fig. 1, 2).

    PNG
    media_image4.png
    343
    1191
    media_image4.png
    Greyscale


In regards to claim 5, Tang discloses
The robot cleaner of claim 4, wherein the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5) comprises a first water storage (water storage chamber 201, fig. 4) comprising a space for accommodating water (Summary of the Invention: a water tank including a casing, a water storage chamber disposed in the casing, and a water outlet communicating with the outside.)
In regards to claim 6, Tang discloses
The robot cleaner of claim 4, wherein the main body (body 10, fig. 1, 2) comprises a wet-mop module coupling portion ([0022]: In addition, a hook portion 217 extends from each side of the tank body, and the water tank 20 is detachably connected to the body 10 by the engagement of the hook portion 217 with the body 10), wherein the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5) is configured to be coupled to the wet-mop module coupling portion ([0022]), and 
wherein the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5) includes a main body connector (hook portion 217, fig. 3, 4, 5) accommodated in a space provided by the wet-mop module coupling portion ([0022]).
In regards to claim 7, Tang discloses
The robot cleaner of claim 6, wherein the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5) is configured to be inserted (through hook portions 217, fig. 3, 5) along a surface of the main body (body 10, fig. 1, 2) facing the traveling surface, and 
wherein the wet-mop module coupling portion ([0022]) extends along a direction in which the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5) is inserted.

    PNG
    media_image5.png
    298
    1031
    media_image5.png
    Greyscale



In regards to claim 8, Tang discloses
The robot cleaner of claim 5, wherein the second module portion (boss portion 211 and curved recess 216, fig. 3, 4, 5) comprises a dust-collector connector for receiving the dust collector.

    PNG
    media_image6.png
    341
    1191
    media_image6.png
    Greyscale




In regards to claim 12, Tang discloses
The robot cleaner of claim 4, wherein the wet-mop module housing (upper cover 21 and base 22, fig. 3, 4) comprises a third module portion (receiving portion 224, fig. 5; [0023]: The central portion 22 is provided with a receiving portion 224 recessed toward the water storage chamber 201 adjacent to the arc-shaped edge of the protruding portion 211. The driving member and the water guiding mechanism 24 are received in the receiving cavity, and a part of the driving member protrudes relative to the base 22, and the water flows) comprising the wet-mop module wheel (roller 25, fig. 4, 8).

In regards to claim 15, Tang discloses
The robot cleaner of claim 12, wherein a water supply passage (water passage 202, fig. 5) for flowing water therethrough is formed in the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5), and 
wherein the water supply passage (water passage 202, fig. 5) is in fluid communication ([0023]:  The water passage 202 is formed by the ribs between the upper cover 21 and the base 22, and has a water inlet 203 and a water outlet 204. The water outlet 204 communicates with the outside, that is, the water outlet 204 penetrates the base 22 to be able to penetrate into the base. On the mop of 22, a water guiding mechanism is provided between the water storage chamber 201 and the water inlet 203, and the water guiding mechanism is used to introduce water in the water storage chamber 201 into the water inlet 203) with the wet-mop pump (water guiding mechanism 24, fig. 6) and the mop ([0021] a mop, fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN108433654A) in view of Hwang et al. (US PG Pub No. 20170202421).
In regards to claim 9, Tang discloses
The robot cleaner of claim 8, wherein the dust-collector connector comprises: 
a handle (recess 216, fig. 3, 4, 5) configured to be gripped by a user ([0022]: The middle portion of the convex portion 211 is provided with a curved surface recess 216. When the water tank 20 is attached to the body 10 or detached from the body 10, the operator's fingers can be caught in the curved surface recess 216 for convenient operation).
Tang fails to disclose “and a plurality of second water storages disposed on either side of the handle to provide a space for accommodating water.” However, Hwang teaches “[0074] The water tank 41 forms one or more water storage parts 411 and 412. In FIG. 4, a case where the water tank 41 includes a first water storage part 411 and a second water storage part 412 is disclosed as an example, but the number of water storage parts 411 and 412 is not limited in this example. The one or more water storage parts 411 and 412 form a water storage space. Hwang also shows these water storages being disposed on opposed sides of a handle 11. Tang and Hwang are considered to be analogous to the claimed invention because they are in the same field of cleaners with water supply and storage tanks that have a mopping effect. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to incorporate the teachings of Hwang and provide a plurality of water storage tanks around the dust-collector connector and provide a handle on the dust-collector connector to allow for extended use of robot through providing it with more than one source of water, the potential to have a mixture of cleaning solutions between the different storage tanks, and for easier access and maneuvering of the dust-collector connector by providing a handle for the user.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN108433654A) in view of Ziegler (US PG Pub No. 20070016328).
In regards to claim 10, Tang discloses
The robot cleaner of claim 4, wherein the driver (paragraph [0021]: driving wheel 30 driven by driving motor) comprises: 
a main wheel (wheel 30, fig. 1) for moving the main body (body 10, fig. 1, 2); 
a driver motor (paragraph [0021]: driving wheel 30 driven by driving motor) for providing a driving force to the main wheel (Wheel 30, fig. 1); 
Tang fails to disclose “a first auxiliary wheel for assisting the movement” of the main body (body 10, fig. 1, 2); and “a first auxiliary wheel housing disposed” on the main body (body 10, fig. 1, 2) and “coupled to the first auxiliary wheel.” Note that Tang shows an auxiliary wheel in fig. 1

    PNG
    media_image7.png
    226
    621
    media_image7.png
    Greyscale

and recites steering in paragraph [0021] of the specification, but does not recite an element for the apparently shown wheel. 
However, Ziegler teaches in paragraph [00272]: “The nose wheel module 960, shown in exploded view in FIG. 18 and in section view in FIG. 19, includes a nose wheel 962 housed in a caster housing 964 and attached to a vertical support assembly 966. The nose wheel module 960 attaches to the chassis 200 forward of the cleaning modules and provide a third support element for supporting the chassis 200 with respect to the cleaning surface…[0273] The chassis 200 is equipped with a nose wheel mounting well 968 for receiving the nose wheel module 960 therein.” Tang and Ziegler are considered to be analogous to the claimed invention because they are in the same field of robot floor cleaners with driving, vacuuming, and mopping means. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang to incorporate the teachings of Ziegler and provide Tang with an auxiliary wheel, coupled to the body and within a respective housing. Having an auxiliary wheel would improve the balance of the robot as it moves, being a “third support element” which would improve the robot’s ability to move across the floor. 

In regards to claim 11, Tang as modified discloses
The robot cleaner of claim 10, wherein the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5) comprises an auxiliary wheel connector (support assembly 966 as taught by Ziegler, paragraph [0272]) configured to connect to the first auxiliary wheel housing ([0273] The chassis 200 is equipped with a nose wheel mounting well 968 for receiving the nose wheel module 960 therein).



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN108433654A).
In regards to claim 13, Tang discloses
The robot cleaner of claim 12, wherein the wet-mop module wheel (roller 25, fig. 4, 8) is provided, and 
wherein the third module portion (receiving portion 224, fig. 5; [0023]) comprises a recess (paragraph [0023]: The central portion 22 is provided with a receiving portion 224 recessed toward the water storage chamber 201 adjacent to the arc-shaped edge of the protruding portion 211. The driving member and the water guiding mechanism 24 are received in the receiving cavity, and a part of the driving member protrudes relative to the base 22, and the water flows) for connecting to each wet-mop module wheel (roller 25, fig. 4, 8).

    PNG
    media_image8.png
    319
    494
    media_image8.png
    Greyscale

Tang fails to disclose “as a plurality of wet-mop module wheels” and a “plurality of recesses”. 
However, per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate
parts, where in the instant case, to have a plurality of wet-mop module wheels and correspondingly a plurality of recesses is a slight variation therefrom and would not produce an unexpected
outcome and would have therefore constituted an obvious mechanical expedient at the time of
applicants' invention.

In regards to claim 14, Tang as modified discloses
The robot cleaner of claim 13, wherein the wet-mop module (water tank 20, fig. 1) comprises at least two wet-mop module wheels (plurality of rollers 25 as modified in claim 13) disposed on the first module portion (flat portion 213 and slope portion 212, fig. 3, 4, 5), and 
wherein at least one of the recesses (paragraph [0023]: received in the receiving cavity; see fig. 6 as annotated in rejection of claim 13) is configured to accommodate (fig. 6) the wet-mop pump (water guiding mechanism 24, fig. 6).
	While Tang does not disclose the wet-mop module wheels would be “either side of” the first module portion, it would be an obvious modification for someone of ordinary skill in the art to before the filing date to modify the orientation of the wheels and their corresponding recesses to accommodate them fitting within the robot cleaner body. For example,  an arrangement would be to dispose them opposite each other, with the first portion bisected by an axis (see annotated fig. below).  By duplication of parts, as set forth in the rejection of claim 13, the device will include a plurality of wet-mop module wheels and a plurality of recesses, which for example can control spraying of water/fluid on either side of the device.

    PNG
    media_image9.png
    445
    721
    media_image9.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723